Citation Nr: 0831096	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-21 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1953 to 
July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision.  

In August 2004 the veteran testified by videoconference 
hearing from the RO before a Veterans Law Judge (VLJ) who is 
no longer employed at the Board.  The Board sent the veteran 
a letter in July 2007 advising him that he is entitled to 
another hearing before a current VLJ, and that if he did not 
respond within 30 days the Board would assume he did not want 
another hearing and proceed accordingly.

The veteran has not responded, and an additional hearing is 
accordingly deemed to be waived.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently has service connection for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling.  

3.  The service-connected disability picture is shown to more 
nearly approximate a level of overall impairment that results 
in the veteran being precluded from performing substantially 
gainful employment.  



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a total rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations in light of the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished without prejudice to the veteran.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the veteran's 
formal claim for a TDIU in April 2001.  

The veteran has one service-connected disability: PTSD, which 
was granted under 38 U.S.C.A. § 1151 as due to a VA failed VA 
genitourinary surgery in December 1988.  The disability is 
currently rated as 70 percent disabling.  

Since the veteran has a disability rated at 60 percent or 
more, he meets the criteria for assignment of a TDIU rating 
under 38 C.F.R. § 4.16(a) as detailed above.  

However, for a veteran to prevail on a total rating claim, 
the record must reflect some factor that takes the claimant's 
case outside the norm; the sole fact that a veteran is 
unemployed or has difficulty finding employment is not 
enough, since a high rating (in this case 70 percent) in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, 
training, and special work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 
Vet. App. at 363 (1993).  

The veteran has the following nonservice-connected 
disabilities recognized by VA: dysthymia (rated as 30 percent 
disabling) and diabetes mellitus (rated as 20 percent 
disabling).  He also has non-rated nonservice-connected 
disabilities recognized by VA as follows: arthritis; hearing 
loss; impotence, gangrene, infection and urinary problems; 
pain of unknown origin on the left side of the body, left 
arm, left leg and left shoulder; nervous condition; and, any 
back disorder.  

In addition to the nonservice-connected disabilities listed 
above, the veteran's VA and non-VA treatment records reflect 
treatment for the following active medical problems: 
hypertension; lumbago/chronic back pain secondary to spinal 
stenosis with neuropathy; degenerative joint disease of the 
right hip; infectious otitis externa; neurotic depression; 
open wound of foot; thrombocytopenia; hematuria; and, 
obesity.

The veteran has been granted disability benefits by SSA; 
there is accordingly no dispute regarding his 
unemployability.  The question for resolution is whether he 
is unemployable due to his service-connected disability.  

The SSA decision in March 1994 granted unemployability due to 
major depression (primary diagnosis) and alcohol addiction 
(secondary diagnosis) beginning in December 1991.  

Associated with the SSA file is a psychological report 
prepared in 1992 stating that the veteran had been unemployed 
for the past 10 years despite having two real estate 
licenses.  The psychologist stated that the veteran was 
certainly cognitively capable of getting a job and following 
a treatment plan.  

The veteran's inability to do these things appeared to be a 
result of recurrent depression and lack of energy as well as 
an ingrained, inflexible personality structure causing him to 
depend on others such as his wife and therapists to fulfill 
his needs; efforts toward more independence would likely be 
met with resistance.  

The veteran had a VA PTSD examination in December 2000 during 
which he reported he had last worked in approximately 1991 or 
1992.  The veteran had worked as general manager of a 
department store for more than 20 years, but the store 
closed; thereafter he worked for two years at Goodwill.  The 
examiner stated that the veteran's psychiatric symptoms posed 
severe problems for ability to function occupationally and 
socially.  

In addition, the veteran's low frustration tolerance, 
irritability, and poor memory also posed significant problems 
to his ability to work. The examiner assigned a Global 
Assessment of Functioning (GAF) of 50.  

(The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  GAF scores 
from 41 to 50 indicate serious symptoms or any serious 
impairment in social, occupational or school functioning; GAF 
scores from 51 to 60 indicate moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
pg. 46-47, Washington, D.C., American Psychiatric 
Association, 1995.)  

The veteran had another VA PTSD examination in September 2002 
during which he reported he had not worked since 1985.  The 
veteran reported he had subsequently worked at Goodwill for 
about a year but was fired for closing the store five minutes 
early.  He also stated that throughout his working career he 
would always have conflicts with his supervisors.  The 
examiner made no specific reference to current employability 
but assigned a GAF of 35 based on impairment of social and 
family relationships.

(GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication or major impairment in 
several areas.  Quick Reference, supra, pg. 46-47.)

The veteran also had a VA general medical examination in 
September 2002 during which he asserted he had lost his job 
at Goodwill because his back pain rendered him unable to 
continue working.  The examiner performed a comprehensive 
physical examination and noted his observations in detail.  
Cardiac stress test was abnormal, and X-rays showed 
degenerative joint disease of the lumbosacral spine with 
spurring of all the lumbar vertebrae.  The examiner diagnosed 
current diabetes, chronic back pain probably related to 
spinal stenosis, hypertension not well controlled, and past 
myocardial infarction.  

The general medical examiner was asked to provide an opinion 
as to whether any disability, by itself or in combination 
with others, would preclude employment.  The examiner 
responded he could not see the veteran holding any type of 
employment due to his chronic back pain and to a cardiac 
stress disorder currently being evaluated.  
 
The veteran had a VA PTSD examination in November 2002 to 
specifically develop psychiatric residuals of his 
genitourinary surgery.  The veteran reported his reliance on 
alcohol had inhibited his ability to work at the department 
store; he was subsequently fired from Goodwill had had 
trouble finding work thereafter because he was allegedly 
either underqualified or overqualified.  The veteran 
described at length his emotional problems relating to the 
genitourinary surgery.  The examiner diagnosed major 
depression as a result of the traumatic, failed surgery and 
stated the veteran should be considered permanently 
unemployable as he had lost the capacity to function socially 
with others.  The examiner assigned a GAF of 15.  

(GAF scores between 11 and 20 indicate some danger of hurting 
self or others, or occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  
Quick Reference, supra, pg. 46-47.)  

The veteran had a VA PTSD review examination by a 
psychiatrist and a psychologist in January 2003.  The veteran 
described his PTSD symptoms in detail.  The examiners 
diagnosed PTSD, chronic and severe, with coexisting diagnosis 
of major depression.  

The examiners stated unemployability could not be considered 
to be a result of the psychological effect of the surgery; 
other factors, such as developmental abuse, PTSD, maladaptive 
personality traits, and long-term consequences of alcohol 
dependence had contributed to his psychosocial dysfunctions.  
The examiners assigned a GAF of 50.  

The veteran testified before the Board that he lost his 
position as general manager of a department store when the 
store closed in 1983; he subsequently worked for Goodwill for 
about a year but was fired for closing the store early.  He 
tried to find work after 1985 but was either underqualified 
or overqualified.  Psychiatric symptoms associated with his 
unemployability include memory and concentration problems.  

Based on careful review of the evidence above, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's service-connected PTSD, alone, has 
rendered him unable to pursue or maintain gainful employment.  

The Board notes the evidence of record consistently shows the 
veteran is unemployable due to depression, and that the 
depression is associated with PTSD.  

The Board has carefully noted the evidence to the contrary, 
in the form of the VA PTSD review examination by a 
psychiatrist and a psychologist in January 2003.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The January 2003 opinion states that unemployability could 
not be considered to be a result of the psychological effect 
of the surgery, but adds that other factors, including PTSD, 
had contributed to the veteran's psychosocial dysfunctions.  
The opinion accordingly disregards the extent to which the 
veteran's PTSD is etiologically attributable to factors other 
than the surgery.  

The Board notes in this regard that a VA examination in April 
1998 diagnosed chronic PTSD as consequent to stressful 
experiences as a paratrooper in service, as well as 
concomitant dysthymia.  In subsequent correspondence dated in 
May 1998 and March 1999 the VA examiner explained that the 
veteran had been functioning in the 50 percent range just 
prior to surgery in 1988 and significantly worse thereafter.  
Psychiatric treatment records and examination reports, and 
the veteran's testimony before the Board, consistently refer 
to PTSD symptoms related to near-death experiences as a 
paratrooper as well as to the surgery in December 1988.  

Accordingly, the January 2003 opinion, which is limited to 
the effects of the December 1988 surgery, is inconsistent 
with the totality of the record, which documents symptoms 
attributable to military trauma as well as post-military 
trauma.  

Based on its review of the evidence, the Board finds that the 
overall service-connected disability picture more closely 
equates with a documented level of industrial impairment 
manifested by the veteran being prevented from working at 
substantially gainful employment that would be permitted by 
his educational and occupational background.  

Accordingly, given the current evidentiary record, the 
criteria for the assignment of a TDIU rating are met in this 
case.  

In adjudicating this claim, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  As the evidence is at least in equipoise the 
benefit-of-the-doubt rule applies.  


ORDER

A total compensation rating based on individual 
unemployability is granted, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


